UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1276


VERNON SIMS,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Jillyn K. Schulze, Magistrate Judge.
(8:09-cv-03195-JKS)


Submitted:   July 31, 2012                 Decided:   August 7, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Sims, Appellant Pro Se.     Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vernon   Sims   appeals       the    magistrate   judge’s   order

affirming the Commissioner’s decision denying Sims’ application

for supplemental security income. *           We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the magistrate judge.              Sims v. Astrue, No.

8:09-cv-03195-JKS (D. Md. Mar. 29, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




     *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2006).



                                    2